t c memo united_states tax_court lourdes puentes petitioner v commissioner of internal revenue respondent docket no filed date lourdes puentes pro_se audra m dineen for respondent memorandum findings_of_fact and opinion haines judge respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax for the sole issue for decision is whether all amounts are rounded to the nearest dollar petitioner is entitled to an itemized_deduction for home mortgage interest we hold she is not findings_of_fact some of the facts have been stipulated and are so found the stipulation of facts together with the attached exhibits are incorporated herein by this reference petitioner resided in california when she filed the petition petitioner’s brother benjamin puentes purchased a home san francisco property in south san francisco in he made a downpayment toward the purchase_price of the san francisco property and financed the remainder of the purchase_price with a loan mortgage loan secured_by the san francisco property mr puentes was the sole holder of legal_title to the san francisco property in petitioner began living at the san francisco property in mr puentes became unemployed and unable to make the mortgage payments on the san francisco property petitioner was still residing at the san francisco property that same year and paid certain amounts owing under the mortgage loan including interest mortgage interest mr puentes received a form_1098 mortgage interest statement for from the mortgage loan lender the form_1098 lists mr the remaining issues are computational and need not be addressed puentes as the borrower and indicates that dollar_figure of interest had been paid on the mortgage loan for petitioner filed a federal_income_tax return for on the schedule a itemized_deductions attached to the return petitioner claimed a dollar_figure deduction mortgage interest_deduction for the mortgage interest she paid on the mortgage loan respondent issued petitioner a deficiency_notice disallowing the mortgage interest_deduction petitioner filed a petition with this court contesting the deficiency_notice i burden_of_proof opinion generally the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving otherwise rule a see 290_us_111 the burden_of_proof may shift to the commissioner if the taxpayer proves that he or she has satisfied certain requirements sec_7491 see 122_tc_143 petitioner has neither claimed that the burden shifts to respondent nor unless otherwise indicated rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the year at issue shown that she complied with the requirements of sec_7491 the burden_of_proof therefore remains on petitioner see rule a ii mortgage interest_deduction petitioner claims she is entitled to the mortgage interest_deduction sec_163 allows a deduction for interest_paid or accrued on certain indebtedness including acquisition_indebtedness with respect to the taxpayer’s personal_residence sec_163 h d a i a i sec_1_163-1 income_tax regs provides in pertinent part interest_paid by the taxpayer on a mortgage upon real_estate of which he is the legal or equitable owner even though the taxpayer is not directly liable upon the bond or note secured_by such mortgage may be deducted as interest on his indebtedness we have disallowed the deduction for mortgage interest where the taxpayer does not establish legal or equitable ownership of mortgaged property see daya v commissioner tcmemo_2000_360 song v commissioner tcmemo_1995_446 petitioner concedes that she was not the legal owner of the san francisco property but argues that she is still entitled to the mortgage interest_deduction because she was an equitable owner of it state law determines the nature of property rights and federal_law determines the appropriate tax treatment of those rights 472_us_713 blanche v commissioner tcmemo_2001_63 aff’d 33_fedappx_704 5th cir under california law it is presumed that the owner of legal_title is the owner of the full beneficial title cal evid code sec_662 west this presumption may be rebutted only by clear_and_convincing proof id mr puentes solely held legal_title to the san francisco property and therefore is presumed the full beneficial or equitable owner of it accordingly petitioner must show that she was a beneficial or equitable owner of the san francisco property by clear_and_convincing evidence a taxpayer becomes the equitable owner of property when he or she assumes the benefits_and_burdens_of_ownership see 68_tc_115 blanche v commissioner tcmemo_2001_63 the court considers certain factors to determine whether a taxpayer has assumed the benefits_and_burdens_of_ownership including whether the taxpayer had the right to possess the property and to enjoy the use rents and profits thereof whether the taxpayer had the duty to maintain the property whether the taxpayer was responsible for insuring the property whether the taxpayer bore the risk of loss of the property whether the taxpayer was obligated to pay taxes assessments and charges against the property whether the taxpayer had the right to improve the property and whether the taxpayer had the right to obtain legal_title at any time by paying the balance of the purchase_price petitioner offered no evidence that she had any agreement with mr puentes entitling her to an ownership_interest in the san francisco property or any beneficial rights such as the right to rents the right to profits the right to possession the right to improve or the right to purchase the san francisco property moreover the record is devoid of any evidence showing petitioner was legally obligated to bear any significant burdens of ownership with respect to the san francisco property in particular the record does not reflect that petitioner had any legal_obligation to make the mortgage payments on the san francisco property or pay any taxes or charges against it nor does the record reflect that petitioner had any duty to maintain or insure the san francisco property we find that petitioner did not offer sufficient evidence to establish that she ever gained a beneficial or equitable ownership_interest in the san francisco property accordingly we sustain respondent’s determination disallowing the mortgage interest_deduction in reaching our holdings herein we have considered all arguments made and to the extent not mentioned above we conclude they are moot irrelevant or without merit to reflect the foregoing decision will be entered for respondent
